Case: 2:14-cv-00414-EAS-KAJ Doc #: 155 Filed: 11/28/18 Page: 1 of 2 PAGEID #: 9398 (1 of 2)



                                     Case No. 18-3238/18-3239

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                              ORDER

NANCY GOODMAN; JACQUELINE PEIFFER

              Plaintiffs - Appellants

v.

J.P. MORGAN INVESTMENT MANAGEMENT, INCORPORATED; JP MORGAN FUNDS
MANAGEMENT, INCORPORATED

              Defendants - Appellees



     Upon consideration of the motion of Chamber of Commerce of the United States of

America for leave to proceed on appeal as amicus curiae,

     And further consideration of the response in opposition,

     It is ORDERED that the motion be and it hereby is GRANTED.



                                                  ENTERED BY ORDER OF THE COURT
                                                  Deborah S. Hunt, Clerk


Issued: November 28, 2018
                                                  ___________________________________
Case: 2:14-cv-00414-EAS-KAJ Doc #: 155 Filed: 11/28/18 Page: 2 of 2 PAGEID #: 9399 (2 of 2)

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov



                                                Filed: November 28, 2018




Mr. Matthew Allen Fitzgerald
McGuireWoods
800 E. Canal Street
Richmond, VA 23219

                         Case No. 18-3238/18-3239, Nancy Goodman, et al v. J.P. Morgan Investment Mgmt, et
                     Re: al
                         Originating Case No. : 2:14-cv-00414 : 2:15-cv-02923

Dear Counsel,

   The Court issued the enclosed Order today in this case.

                                                Sincerely yours,

                                                s/Jill Colyer
                                                Case Manager
                                                Direct Dial No. 513-564-7024

cc: Mr. Michael Joseph Boyle Jr.
    Mr. Charles Brown
    Mr. Elizabeth S. David
    Ms. Valerie Haggans
    Mr. Mark Holland
    Mr. Michael Isenman
    Mr. Richard W. Nagel
    Mr. Stuart Graham Parsell
    Mr. Andrew Walker Robertson
    Ms. Susan Salvetti
    Mr. Steven Walter Tigges
    Mr. Matthew R. Wilson
    Mr. John W. Zeiger
    Mr. Robin F. Zwerling

Enclosure
